DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 20 are objected to because of the following informalities:  
In claim 3, at line 2, the word ‘patter’ appears intended to be ‘pattern’.  Appropriate correction is required.
In claim 20, at line 2, the word ‘array’ is repeated twice in a row. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-5, 7-13, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yang et al. (US 2009/0109364).
	Regarding claim 1, Yang discloses a transparent pattern for the formation of a via-hole, wherein the transparent pattern comprises one or more curved edges (Fig. 8a; Paragraph [0052, 0003]).
Regarding claim 2, Yang further discloses wherein the transparent pattern comprises one or more serrated or rippled edges (Fig. 8a; Paragraph [0052]).
Regarding claim 3, Yang further discloses wherein the transparent pattern is of a rectangular or circular shape (Fig. 8a).
Regarding claim 4, Yang further discloses wherein the transparent pattern comprises a body portion and a plurality of teeth arranged on the body portion (Fig, 8a).
Regarding claim 5, Yang further discloses wherein a width of each tooth in a direction perpendicular to an extension direction of a tip of each tooth is reduced gradually from a first value greater than a resolution of an exposure machine to a second value smaller than the resolution of an exposure machine in the extension direction, and the exposure machine is configured to form the via-hole (Paragraph [0060-0062; 0016]).
Regarding claim 7, Yang discloses a method comprising providing a layer, and forming the via-hole in the layer using a mask plate for forming the via-hole in the layer, comprising a transparent pattern for the formation of the via-hole in the layer, comprising a transparent pattern for the formation of the via-hole, wherein the transparent pattern comprises one or more curved edges (Fig. 8a; Paragraph [0052, 0003]).
Regarding claim 8, Yang further discloses wherein when the layer is made of a photoresist material, the forming the via-hole in the layer comprises placing the mask plate above the layer, and exposing the layer so as to form the via-hole in the layer (Paragraph [0040-0050]).

Regarding claim 10, Yang further discloses a method for forming a display substrate, comprising forming a via-hole in a layer of the display substrate using the method of claim 7 (Paragraph [0061]).
Regarding claim 11, Yang further discloses a display substrate, comprising a layer and a via-hole formed in the layer using the method according to claim 7, wherein a cross section of the via-hole has one or more curved edges (Paragraph [0061, 0116-0117]).
Regarding claim 12, Yang further discloses wherein the cross section of the via-hole has one or more rippled edges (Paragraph [0061, 0116-0117]).
Regarding claim 13, Yang further discloses wherein the layer comprises at least one insulation layer (Paragraph [0091]).
Regarding claim 18, Yang further discloses a display device comprising the display substrate of claim 11 (Paragraph [0061]).
Regarding claim 19, Yang further discloses wherein the display substrate is an array substrate (Paragraph [0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2009/0109364).
Regarding claim 6, Yang teaches the invention of claim 1, including wherein the gradient angle of the via-hole is acute (Paragraph [0077]), but is silent as to the specific angle. However, one of ordinary skill in the art would have reasonably contemplated having the acute angle of the gradient be 50 degrees of less in order to provide a via-hole with a wider surface at one end than the other and since a specific acute gradient angle would need to be selected to manufacture the device. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Yang to have the acute angle of the gradient be 50 degrees of less in order to provide a via-hole with a wider surface at one end than the other and since a specific acute gradient angle would need to be selected to manufacture the device.
Regarding claim 14, Yang teaches the invention of claim 13, including wherein the mask can be altered to a square shape with protrusions (Fig. 13) the insulation layer is part of a LCD display wiring substrate (Paragraph [0003]), and the dimensions of the pattern formed by the mask are smaller than 4 microns (Paragraph [0014]), but is silent as to the via-hole having a square shape with a length of each side smaller than 10 microns. However, one of ordinary skill in the art would have reasonably contemplated having the via-hole be a square shape with a length of each side smaller than 10 microns 
Regarding claim 15, Yang teaches the invention of claim 13, including wherein the mask can be altered to a variety of shapes with protrusions (Figs. 8A-F, 13) and the dimensions of the pattern formed by the mask are smaller than 4 microns (Paragraph [0014]), but is silent as to the via-hole having a circular shape with a diameter smaller than 10 microns. However, one of ordinary skill in the art would have reasonably contemplated having the via-hole be a circular shape with a diameter smaller than 10 microns since the method of Yang is capable of making a circular shaped via hole with a diameter smaller than 10 microns in order to provide an electrical connection with a desired combination of footprint and conduction properties. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Yang to have the via be circular shaped with a diameter smaller than 10 microns in order to provide an electrical connection with a desired combination of footprint and conduction properties.
Regarding claim 14, Yang teaches the invention of claim 13, including wherein the mask can be altered to a square shape with protrusions (Fig. 13), the insulation layer is a gate insulating or protective film (Paragraph [0091]), and the dimensions of the pattern formed by the mask are smaller than 4 microns (Paragraph [0014]), but is silent as to the via-hole having a square shape with a length of each side smaller than 10 microns and the insulating layer being organic. However, one of ordinary skill in the art would have reasonably contemplated having the via-hole be a square shape with a length of each side smaller than 10 microns since the method of Yang is capable of making a square shaped via hole 
Regarding claim 17, Yang teaches the invention of claim 13, including wherein the mask can be altered to a variety of shapes with protrusions (Figs. 8A-F, 13), the insulation layer is a gate insulating or protective film (Paragraph [0091]), and the dimensions of the pattern formed by the mask are smaller than 4 microns (Paragraph [0014]), but is silent as to the via-hole having a circular shape with a diameter smaller than 10 microns and the insulating layer being organic. However, one of ordinary skill in the art would have reasonably contemplated having the via-hole be a circular shape with a diameter smaller than 10 microns since the method of Yang is capable of making a circular shaped via hole with a diameter smaller than 10 microns in order to provide an electrical connection with a desired combination of footprint and conduction properties and having the insulating film be organic since, e.g., polymers are well known gate insulating films in the art.. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Yang to have the via be circular shaped with a diameter smaller than 10 microns in order to provide an electrical connection with a desired combination of footprint and conduction properties and having the insulating film be organic since, e.g., polymers are well known gate insulating films.
Regarding claim 20, Yang teaches the invention of claim 19, including wherein the display device is a LCD display with color filter array (Paragraph [0110]) but is silent as to whether the color filter array is formed with the masks of Yang. However, one of ordinary skill in the art would have reasonably contemplated using the method of manufacture of array elements of an LCD display of Yang for all elements of the display including the color filter array formed on the substrate that is part of the LCD display in order to simplify manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Yang to have the color filter array formed on the substrate that is part of the LCD display in order to simplify manufacturing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879